Case 8:20-cv-00112-MSS-AAS Document 1-1 Filed 01/15/20 Page 1 of 1 PagelD 9
EMAILED Batch #: 53081700 / Doc #: 5 / File Date: 5/15/2018 2:41:00 PM

 

 

 

 

DEPARTMENT OF HOMELAND SECURITY OMB No: 1625-0027
U.S. Coast Guard Expires: 07/31/2019
BILL OF SALE
4. VESSEL NAME 2. OFFICIAL NUMBER OR HULL JB
2013 354" Baap Irpact, State of Florida Reg. @#PL2Gi6BPL O/N 1 2 86/763 NUMBER IMX3 901 OA2 1 3
4. NAME(S) AND ADDRESS(ES) OF SELLERS
MRBL Group LLC
Sole Owner
5060 SW 159th Avenue
Miami, FL 33185-50391
3A, TOTAL INTEREST OWNED (IF LESS THAN 1009): %

 

4, NAME(S) AND ADDRESS(ES} OF BUYER(S) AND INTEREST TRANSFERRED TO EACH
Hector Santana
Sele Owner

420 W, 77th Street
Hialeah, FL 33014

44. TOTAL INTEREST TRANSFERRED (100% UNLESS OTHERWISE SPECIFIED): Yo

 

4B. MANNER OF OWNERSHIP. UNLESS OTHERWISE STATED HEREIN, THIS BILL OF SALE CREATES A TENANCY IN COMMON, WITH EACH
TENANT OWNING AN EQUAL UNDIVIDED INTEREST. CHECK ONLY ONE OF THE FOLLOWING BLOCKS TO SHOW ANOTHER FORM OF
OWNERSHIP.
[_] sont TeNaNcy wiTH RIGHT OF SURVIVORSHIP [7] tenancy ey THe ENTIRETIES [7] community property
[__] other (oescree)

5. CONSIDERATION RECEIVED (ONE DOLLAR AND OTHER VALUABLE CONSIDERATION UNLESS OTHERWISE STATED}

 

 

&. | (VE) 00 HEREBY SELL TO THE BUYER(S) NAMED ABOVE, THE RIGHT, TITLE AND INTEREST IDENTIFIED iN BLOCK 4 OF THIS BILL OF SALE,
IN THE PROPORTION SPECIFIED HEREIN.

VESSEL 1S SOLD FREE AND CLEAR OF ALL LIENS, MORTGAGES, AND OTHER ENCUMBRANCES OF ANY KIND AND NATURE, EXCEPT AS
STATED ON THE REVERSE HEREOF. VESSELIS SOLD TOGETHER WITH AN EQUAL INTEREST IN THE MASTS, BOWSPRIT, SAILS, BOATS,
ANCHORS, CABLES, TACKLE, FURNITURE, AND ALL OTHER NECESSARIES THERETO APPERTAINING AND BELONGING, EXCEPT AS STATED ON
THE REVERSE HEREOF.

 

 

 

7. SIGNATURES OF SELLER(S) OR PERSON(S) SIGNING ON BEHALF OF SELLER(S}. 8 DATE SIGNED
3, NAME(S Se feail SIGNING ABOVE, AND LEGAL, FY IN WHICH SIGNED (€.G., OWNER, AGENT, TRUSTEE, EXECUTOR)

By: Lazaro Hernandez, Member

 

+0, ACKNOWLEDGMENT (TO BE COMPLETED BY NOTARY PUBLIC OR OTHER OFFICIAL AUTHORIZED BY A LAW OF A STATE OR THE UNITED
STATES TO TAKE OATH}

  
  
 

ON 5 / ! oh a THE PERSON(S) NAMED IN SECTION 9
-  RoaTe)

ABOVE ACKNOWLEDGED EXECUTION OF THE FOREGOING INSTRUMENT

iN THEIR STATED CAPACITY(IES) FOR THE PURPOSE THEREIN CONTAINED.

NOTARY PUBLIC:

 

 

 

CE-1346 (08/16) Previous Edition Obsolete Page 1 of 2
